Title: From James Madison to Jacob Gideon Jr., 20 February 1818
From: Madison, James
To: Gideon, Jacob, Jr.


Sir
Montpellier Feby. 20. 1818
I have recd. your letter of the 12th. You are welcome to the Copy of the Federalist sent you. If you refer to it in your proposed Edition it will be more proper to note the fact that the numbers with my name prefixed were published from a Copy containing corrections in my hand, than to use the phrase “revised & corrected by J.M” which would imply a more careful & professed revisal, than is warranted by strict truth.
You seem not to have rightly understood my remark on the circumstance of including in an Edition of the Federalist a pamphlet written by one of its authors, which had been answered in one written by another. My object was to suggest for your consideration how far it wd. be proper to insert in your Edition the former: not to suggest the insertion of both. The occasion, the plan, and the object of the Federalist, essentially distinguish it, from the two pamphlets; and there may be a double incongruity, in putting into the same publication, a Work in which the two writers co-operated, and productions at once unconnected with it, and in which they are so pointedly opposed to each other.
That the motive to these observations may not be misconceived, it will not be amiss to say that altho’ I cannot at this day but be sensible that in the pamphlet under the name of Helvidius a tone is indulged which must seek an apology, in impressions of the moment, and altho’ in other respects it may be liable to criticisms for which the occasions are increased by the particular haste in which the several papers were written, to say nothing of inaccuracies in transcribing them for the press, yet I see no ground to be dissatisfied with the constitutional doctrine espoused, or the general scope of the reasoning used in support of it.
